Citation Nr: 0302651	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  97-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disorder.  

(The issue of entitlement to service connection for 
alcoholism claimed as secondary to a service-connected back 
disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1966.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office Center (RO) in Portland, Oregon.

In March 1999 the Board remanded this case to the RO.  

In August 2002 the Board denied service connection for a 
psychiatric disorder.  The Board requested additional 
development of the issue of service connection for a back 
disorder.  

The Board is now undertaking additional development on the 
claim of entitlement to service connection for alcoholism 
claimed as secondary to a service-connected back disability, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  

After giving notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing this 
issue.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this issue on appeal has been completed.  

2.  The probative, competent medical evidence establishes 
that the veteran's current back disorder is, in part, the 
result of an inservice injury.  


CONCLUSION OF LAW

A back disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002), 5107(a) 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show the spine and 
musculoskeletal system was normal during examination at entry 
in October 1963.  

The service medical records show the veteran was examined in 
July 1964 for acute low back strain.  He related having 
chronic back pain since high school.  He stated that he 
injured his back bending over while moving books, boxes and 
equipment.  He was treated with physical therapy.  

The spine and musculoskeletal system was normal during his 
June 1966 medical separation examination.  

The veteran was examined for a six-day history of lumbar 
discomfort and pain in August 1966.  The diagnosis was 
lumbosacral strain.  He was treated with physical therapy.  
X-ray examination later that month revealed minimal 
dextroscoliosis and straightening of the normal lordotic 
curve.  The examiner stated that these changes were probably 
secondary to muscle strain.  The vertebrae appeared normal in 
alignment with preservation of the disc spaces.  There was no 
evidence of any congenital anomalies or arthritis and the 
sacroiliac joints appeared normal.  On August 20, 1966 the 
veteran was asymptomatic.  

The post-service evidence does not include a diagnosis of 
arthritis during the initial post-service year.  

The veteran filed an application for nonservice-connected 
pension in September 1995.  He reported having sustained a 
work-related back injury in 1973.  

The post-service VA medical treatment records show the 
veteran was seen for back pain and spasms in June 1985.  The 
examiner noted a history of injuries sustained in a motor 
vehicle accident.  The assessment was probable arthritis.  

During admission to the VA domiciliary in July 1988 for 
treatment of alcohol abuse the examiner noted that the 
veteran had sustained a fractured pelvis and low back injury 
in 1972.  Physical examination showed some flattening of the 
lower lumbar curve.  The impression was status post fractured 
pelvis with a lower lumbar injury.  

Many of the VA outpatient treatment records indicate that the 
veteran sustained a fractured pelvis and lower back injury in 
1985.  

The veteran underwent a VA hip examination in January 1997.  
The veteran reported having been treated for back pain during 
active service.  He also reported having sustained a 
fractured pelvis and lower spine in the 1970's.  Based on the 
history and examination the assessment was continuing back 
symptoms mostly at the low back, which the examiner diagnosed 
as chronic muscular strain.  The examiner stated that there 
was neurological impairment of the left lower extremity that 
was due to a lumbar nerve root or a peripheral nerve.  The 
examiner stated that the previous pelvic fracture was healed.  
He stated that the residuals from this were a shortened left 
lower extremity and moderate hip pain due to scarring.  
Finally, the examiner stated that there was left lower 
extremity pain and weakness since the motor vehicle accident 
in the 1970's.  X-ray examination of the lumbosacral spine 
showed degenerative disc disease and post traumatic changes 
at L5.  




The veteran underwent a VA general examination January 1997.  
The examiner noted a history of a January 1974 motor vehicle 
accident, in which the veteran sustained a crushed pelvis and 
vertebrae.  The examiner noted that this resulted in chronic 
pelvis and hip pain and a shortened left lower extremity.  
The veteran also stated that he had chronic pain prior to the 
accident during active service in 1966.  The assessment was 
low back pain secondary to trauma and weakness of the left 
hip, knee and ankle secondary to a crush injury.  

The veteran underwent a VA neurology examination in February 
1997.  The examiner noted that he had sustained a fractured 
pelvis in a 1974 motor vehicle accident, which resulted in 
left lower extremity symptoms.  The examiner also noted that 
he had sustained a low back injury in 1966.  He diagnosis was 
numbness and weakness of the left foot and leg due to an old 
sciatic or L5 nerve root injury.  

The veteran underwent a VA spine examination in December 
2000.  The examiner noted that he previously examined the 
veteran in January 1997.  He noted that the prior examination 
report includes his history of back injury and problems.  The 
examiner stated that his orthopedic symptoms were similar to 
the symptoms in 1997.  He had low back pain and left lower 
extremity weakness, which was in part due to the back 
disability.  The examiner conducted a physical examination 
and reviewed the evidence in the claims folder.  The 
examiner's assessment was that he had a history of injury, 
pain and treatment in the military.  

The examiner stated that his back problem worsened in a motor 
vehicle accident in the 1970's.  The examiner stated that the 
continued back pain is mostly in the low back, which is 
diagnosed as chronic muscular strain superimposed on 
residuals of a fracture and degenerative instability.  The 
examiner stated that there was also some evidence of lumbar 
nerve root impairment on the left.  The examiner stated that 
he would continue to have a bothersome back.  

In August 2002 the Board requested that the physician who 
performed the VA spine examination in December 2000 clarify 
his diagnosis.  The Board requested the physician to render 
an opinion as to whether any current low back disability is 
due to inservice injury, post-service injury, or both, and if 
the latter, which portion of any current low back disorder is 
due to active service.  The physician rendered an opinion in 
November 2002.  The physician again noted the veteran's 
history of inservice and post-service injury.  The physician 
noted that the prior x-ray examination showed degenerative 
disc disease and post traumatic changes at L5.  The physician 
stated that the proper diagnosis is chronic muscular strain 
superimposed on residual instability from fracture damage at 
the L5 transverse process as well as degenerative disc 
problems.  The physician stated that he reviewed the evidence 
in the claims folder.  

The physician opined that 70 percent of the veteran's present 
lumbar pain represents a continuation of difficulties that 
started in the military.  The physician opined that 30 
percent of the present back pain represents symptoms that 
developed with the motor vehicle accident in the 1970's.  The 
physician opined that the degenerative changes in the low 
back would also be proportional, insofar as some of the 
degeneration would have started in the military and the post-
service injury would also account for some of the present 
degenerative problems.  The physician stated that the 
symptoms relating to the injury in the military versus injury 
since the military are identical, i.e., primarily low back 
pain.  The physician stated there is no way to determine 
which symptoms are attributable to inservice injury versus 
post-service injury; therefore, overall symptoms should be 
divided by the percentages given.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Assist

As stated, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  


Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issue of service connection for a back 
disorder.  

In May 2001, the RO notified the veteran of the enactment of 
the VCAA.  The RO advised him to identify any evidence not 
already of record, and to complete authorization forms (VA 
Forms 21-4142) as needed for the release of any such evidence 
pertaining to the issue currently on appeal.  

The RO advised the veteran that it would obtain such records 
if their release were authorized.  In doing so, the RO 
satisfied the VCAA requirement that VA notify the veteran as 
to which evidence was to be provided by the veteran, and 
which would be provided by VA; the RO advised that it would 
obtain all evidence identified and/or authorized for release 
by the veteran.  38 C.F.R. § 5103(a) (West Supp. 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the issuance 
of the April 1996 rating decision and the January 1997 
statement of the case (SOC), he has been given notice of the 
requirements of service connection.  Moreover, in a May 2002 
supplemental statement of the case (SSOC), the RO provided 
the full text of the new evidence-development regulation, 
38 C.F.R. § 3.159.  




In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  

The evidence includes all available VA medical treatment 
records and the veteran has been afforded several VA 
compensation examinations that that address the issue of 
service connection.  

Although the RO did not obtain the veteran's post-service 
private medical records pertaining to his injuries sustained 
in the motor vehicle accident in the 1970's, this will not 
prejudice the veteran as the evidence already of record 
substantiates his claim for service connection. 

The Board finds that there is ample medical and lay evidence 
on file upon which a determination can be made at this time.  
Therefore, remand or deferral for additional development of 
the evidence is not required.  38 U.S.C.A. § 5103A (West 1991 
& Supp. 2002).  

Finally, the evidence shows that RO considered the veteran's 
claim under the provisions of the VCAA in the May 2002 SSOC.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The veteran seeks service connection for a back disorder.  He 
contends that he initially injured his low back during active 
service and that he has experienced chronic low back symptoms 
since that time despite having sustained back injuries in a 
post-service motor vehicle accident.  

In this case the service medical records do establish that 
the veteran was treated for low back problems during active 
service.  They show that he was examined in July 1964 for 
acute low back strain.  He stated that he injured his back 
bending over while moving books, boxes and equipment.  These 
records also show he was examined for a six-day history of 
lumbar discomfort and pain in August 1966.  

The diagnosis was lumbosacral strain.  He was treated with 
physical therapy.  X-ray examination later that month 
revealed minimal dextroscoliosis and straightening of the 
normal lordotic curve.  The examiner stated that these 
changes were probably secondary to muscle strain.  

Consequently, the Board finds that the service medical 
records support the veteran's allegation that he sustained a 
back injury during active service.  

The medical evidence of record clearly establishes that the 
veteran has a current low back disorder.  The VA physician 
who conducted the VA compensation examinations in 1997 and 
2000 has diagnosed the veteran's continued low back pain as 
chronic muscular strain superimposed on residuals of a 
fracture and degenerative instability.  

The final question is whether there is a nexus between the 
veteran's inservice back injury and his current low back 
disorder.  

The post-service VA medical records dated since 1988 indicate 
that that the veteran sustained spinal injuries in a post-
service motor vehicle accident.  The veteran does not dispute 
this fact.  

Therefore, the determinative issue in this case is medical in 
nature and requires competent medical evidence.  The veteran 
is competent to relate the fact that he has had chronic low 
back pain since active service.  However, in light of the 
post-service back injury, the issue whether his current back 
disorder is due to active service, post-service injury, or 
both is a question that requires competent medical evidence.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

The only medical evidence addressing the issue of a nexus in 
this case is the November 2002 medical opinion of the VA 
physician.  This physician certified review of all the 
evidence in rendering this medical opinion.  The physician 
again noted the veteran's history of inservice and post-
service injury.  The physician noted that the prior x-ray 
examination showed degenerative disc disease and post 
traumatic changes at L5.  

The physician stated that the proper diagnosis is chronic 
muscular strain superimposed on residual instability from 
fracture damage at the L5 transverse process as well as 
degenerative disc problems.  The physician opined that 70 
percent of the veteran's present lumbar pain represents a 
continuation of difficulties that started in the military.  
The physician opined that 30 percent of the present back pain 
represents symptoms that developed with the motor vehicle 
accident in the 1970's.  

The physician opined that the degenerative changes in the low 
back would also be proportional, insofar as some of the 
degeneration would have started in the military and the post-
service injury would also account for some of the present 
degenerative problems.  The physician stated that the 
symptoms relating to the injury in the military versus injury 
since the military are identical, i.e., primarily low back 
pain.  The physician stated there is no way to determine 
which symptoms are attributable to inservice injury versus 
post-service injury; therefore, overall symptoms should be 
divided by the percentages given.  

This constitutes competent medical evidence of a nexus 
between the veteran's current back disorder and active 
service.  This opinion is made by a competent medical expert 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

For these reasons, the Board finds that the probative, 
competent medical evidence establishes that the veteran's 
current back disorder is, in part, the result of an inservice 
injury.  

The Board concludes that a back disorder was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002), 5107(a) (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  


ORDER

Entitlement to service connection for a back disorder is 
granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

